Case 8:19-cv-03024-JSM-AEP Document 16 Filed 12/08/20 Page 1 of 2 PageID 1419




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

JEFFERY CHARLES GOERL,

      Plaintiff,

v.                                                     Case No: 8:19-cv-3024-T-30AEP

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Anthony E. Porcelli (Dkt. 15). The Court notes that neither

party filed written objections to the Report and Recommendation and the time for filing

such objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge’s Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 15) of the Magistrate Judge is

             adopted, confirmed, and approved in all respects and is made a part of this

             Order for all purposes, including appellate review.

      2.     The decision of the Defendant Commissioner is AFFIRMED.
Case 8:19-cv-03024-JSM-AEP Document 16 Filed 12/08/20 Page 2 of 2 PageID 1420




      3.     The Clerk is directed to enter Final Judgment in favor of the Defendant and

             against Plaintiff.

      4.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 8th day of December, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                            2
